239 Ind. 710 (1959)
159 N.E.2d 388
WHITE
v.
STATE OF INDIANA.
No. 0-559.
Supreme Court of Indiana.
Filed June 29, 1959.
Archie White, pro se.
PER CURIAM
Petitioner herein has filed, pro se, what he designates as "Motion None Suit" but which, from its contents, appears to be an attempt to appeal from the denial of a petition for writ of error coram nobis and will be treated as such.
The time within which to perfect an appeal from the denial of petitioner's petition for writ of error coram nobis expired on February 2, 1959. The petition herein was filed on April 8, 1959, hence, not within the time provided for filing appeals. See Rule 2-2 of this Court, 1958 Edition.
For the above reasons the petition herein must be denied.
Petition denied.
NOTE.  Reported in 159 N.E.2d 388.